MEMORANDUM **
Edward Scharf appeals the Bankruptcy Appellate Panel’s (“BAP”) order affirming a bankruptcy court’s award of general damages to appellee David E. Hoover for Scharfs mining of minerals, and special damages for the fraudulent transfer of mining equipment. We have jurisdiction under 28 U.S.C. § 158(d). We review de *614novo decisions of the Bankruptcy Appellate Panel, Cool Fuel, Inc. v. Bd. of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999, 1001 (9th Cir.2000), and affirm for the reasons stated in the BAP’s order filed December 15, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.